Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12-16, and 20 are objected to because of the following informalities:  the claims make reference to a "sensor." This appears to be distinct from the olfaction sensor of claims 1 and 20. However, it is unclear. Additionally, claim 20 recites “drawing draw air,” which appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski et al. (U.S. Patent Publication No. 20210146744; hereinafter, Gutowski) in view of Oda et al. (U.S. Patent No. 6374662; hereinafter, Oda).
Regarding claim 1, Gutowski teaches a vehicle system (HVAC system 46 of vehicle 14), comprising a control module (control system 10) configured to selectively take one or more remedial actions based on the amount of the chemical in the air (FIG. 4, in response to detecting that an amount of particulate matter is above a threshold at step 210, the position of the inlet door 50 may be adjusted to control the amount of fresh outside air coming in at step 214, thus adjusting the amount of particulate in the inside air).
Gutowski fails to teach an olfaction sensor comprising: a blower configured to draw air through an inlet; a dehumidifier configured to decrease a humidity of the air; and a sensor located downstream of the dehumidifier and configured to measure an amount of a chemical in the air after the air flows through the dehumidifier; wherein the amount of chemical in the air is measured by the sensor.
However, Oda teaches an olfaction sensor (the odor measuring device of FIG. 3, col. 1, ll. 22-23) comprising: a blower (pump 25, which, as an air pump, acts as a blower) configured to draw air through an inlet (the air entrance at the far left side of FIG. 3); a dehumidifier (dust-removing and dehumidifying unit 40) configured to decrease a humidity of the air; and a sensor (odor sensor 26, which measures the presence of certain aromatic chemicals) located downstream of the dehumidifier (odor sensor 26 is located downstream from the dust-removing and dehumidifying unit 40) and configured to measure an amount of a chemical in the air after the air flows through the dehumidifier; wherein the amount of chemical in the air is measured by the sensor (the odor sensor 26 measures the amount of odorous chemicals in the air).
It would be obvious to modify the system of Gutowski with the teachings of Oda so that the odor measuring device of FIG. 3 of Oda is installed into the HVAC system of Gutowski. It would be obvious to one of ordinary skill in the art to combine the references as such so that the dehumidifying unit 40 of Oda could reduce the amount of particulate in the incoming air and the odor sensor could determine an amount of particulate in the air before the PM sensor in the cabin of the car does, so as to determine if particulates are entering through other means (e.g., open windows, open doors, leaks, etc.). 
Regarding claim 11, the combination of Gutowski and Oda teaches that the control module is configured to selectively take the one or more remedial actions when the amount of the chemical in the air measured by the sensor is greater than a predetermined value (Gutowski, FIG. 4, in response to detecting that an amount of particulate matter is above a threshold at step 210, the position of the inlet door 50 may be adjusted to control the amount of fresh outside air coming in at step 214, thus adjusting the amount of particulate in the inside air).
Regarding claim 14, the combination of Gutowski and Oda teaches that the blower is configured to draw air through the sensor and the dehumidifier (Oda, pump 25 is downstream of the dehumidifying unit 40 and the odor sensor 26, and thus draws air through both).
Regarding claim 15, the combination of Gutowski and Oda teaches that wherein the blower is configured to blow air through the sensor and the dehumidifier (in the combination below, the pump 25 of Oda is located upstream of the dehumidifying unit 40 and the odor sensor 26, thus blowing air through both).
It would be obvious to modify the above combination so that the pump 25 of Oda is located upstream of the dehumidifying unit 40 and the odor sensor 26. It would be obvious to modify the combination as such because it would be obvious to try—that is, it would be a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In particular, this modification satisfies the Graham factual inquiries as follows: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (in this case, there was a need to pump air along a path that included a dehumidifying unit and an odor sensor in successive order); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (with the position of the dehumidifier and odor sensor set, a blower for pumping the air could only be placed before the humidifying unit, after the odor sensor, or in between the dehumidifying unit and the odor sensor. Each location would result in air being pumped along the path); (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (one of ordinary skill in the art would know that the placing the blower along the air path at any point would be acceptable); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (since each placement of the blower works equally well, one of ordinary skill in the art would know to place it upstream of the dehumidifying unit).
Regarding claim 16, the combination of Gutowski and Oda teaches that the blower is configured to draw air through the dehumidifier and blow air through the sensor (in the combination below, the pump 25 of Oda is located downstream of the dehumidifying unit 40 and upstream of the odor sensor 26, thus drawing air through the dehumidifying unit 40 and blowing air through the odor sensor 26).
It would be obvious to modify the above combination so that the pump 25 of Oda is located downstream of the dehumidifying unit 40 and upstream of the odor sensor 26. It would be obvious to modify the combination as such because it would be obvious to try—that is, it would be a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In particular, this modification satisfies the Graham factual inquiries as follows: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (in this case, there was a need to pump air along a path that included a dehumidifying unit and an odor sensor in successive order); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (with the position of the dehumidifier and odor sensor set, a blower for pumping the air could only be placed before the humidifying unit, after the odor sensor, or in between the dehumidifying unit and the odor sensor. Each location would result in air being pumped along the path); (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (one of ordinary skill in the art would know that the placing the blower along the air path at any point would be acceptable); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (since each placement of the blower works equally well, one of ordinary skill in the art would know to place it downstream of the dehumidifying unit and upstream of the odor sensor).
Regarding claim 17, the combination of Gutowski and Oda teaches that the chemical is one of volatile organic compounds (VOCs), particulate matter, and carbon monoxide (Gutowski, the particulate matter sensor 26 detects particulate matter).
Regarding claim 20, Velazquez teaches selectively taking one or more remedial actions based on the amount of the chemical in the air measured by the sensor (FIG. 4, in response to detecting that an amount of particulate matter is above a threshold at step 210, the position of the inlet door 50 may be adjusted to control the amount of fresh outside air coming in at step 214, thus adjusting the amount of particulate in the inside air).
Velazquez fails to teach drawing air through an inlet of an olfaction sensor using a blower; decreasing a humidity of the air by a dehumidifier; and downstream of the dehumidifier, by a sensor, measuring an amount of a chemical in the air after the air flows through the dehumidifier, wherein the amount of chemical in the air is measured by the sensor.
However, Oda teaches drawing air through an inlet (the air entrance at the far left side of FIG. 3) of an olfaction sensor (the odor measuring device of FIG. 3, col. 1, ll. 22-23) using a blower (pump 25, which, as an air pump, acts as a blower. Inherently the air must be drawn through the air entrance by the pump 25.); decreasing a humidity of the air by a dehumidifier (dust-removing and dehumidifying unit 40, which operates to decrease air humidity during operation); and downstream of the dehumidifier, by a sensor, measuring an amount of a chemical in the air after the air flows through the dehumidifier (odor sensor 26 measures chemical amounts during operation), wherein the amount of chemical in the air is measured by the sensor (the odor sensor 26 measures the amount of odorous chemicals in the air).
It would be obvious to modify the system of Gutowski with the teachings of Oda so that the odor measuring device of FIG. 3 of Oda is installed into the HVAC system of Gutowski. It would be obvious to one of ordinary skill in the art to combine the references as such so that the dehumidifying unit 40 of Oda could reduce the amount of particulate in the incoming air and the odor sensor could determine an amount of particulate in the air before the PM sensor in the cabin of the car does, so as to determine if particulates are entering through other means (e.g., open windows, open doors, leaks, etc.). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Luxon et al. (U.S. Patent Publication No. 20220355018; hereinafter, Luxon).
Regarding claim 2, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a desiccant that decreases the humidity of the air.
However, Luxon teaches that the dehumidifier includes a desiccant that decreases the humidity of the air (paragraph 337, the desiccant humidifiers decrease humidity in air).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Luxon so that the dehumidifying unit 40 of Oda includes the desiccant of Luxon. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the desiccant of Luxon.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Li et al. (U.S. Patent Publication No. 20220316718; hereinafter, Li).
Regarding claim 3, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a heat exchanger that decreases the humidity of the air.
However, Li teaches that the dehumidifier includes a heat exchanger that decreases the humidity of the air (the humidifier contains condenser 520, which is a type of heat exchanger, and is beneficial to dehumidification, paragraph 143).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Li so that the dehumidifying unit 40 of Oda includes the condenser of Li. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the condenser of Li.
Regarding claim 6, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a condenser that cools the air as the air flows through the condenser and that decreases the humidity of the air.
However, Li teaches that the dehumidifier includes a condenser that cools the air as the air flows through the condenser (condenser 520, which is beneficial to dehumidification, paragraph 143) and that decreases the humidity of the air.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Lewis (U.S. Patent Publication No. 20200345885).
Regarding claim 4, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a dry filter through which the air flows that decreases the humidity of the air.
However, Lewis teaches that the dehumidifier includes a dry filter (dry filters 1425, which captures moisture) through which the air flows that decreases the humidity of the air. 
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Lewis so that the dehumidifying unit 40 of Oda includes the dry filter of Lewis. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the dry filter of Lewis.
Regarding claim 5, the combination of Gutowski, Oda, and Lewis teaches that the dry filter is configured to filter droplets of moisture from the air as the air flows through the dry filter (paragraph 100, the dry filters 1425 capture moisture from the air (which may be in droplet form)).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Nikai et al. (U.S. Patent Publication No. 20060236715; hereinafter, Nikai).
Regarding claim 7, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a freezer that cools the air as the air flows through the freezer and that decreases the humidity of the air.
However, Nikai teaches that the dehumidifier includes a freezer (paragraph 29, dehumidifying freezers) that cools the air as the air flows through the freezer and that decreases the humidity of the air.
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Nikai so that the dehumidifying unit 40 of Oda includes the freezer of Nikai. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the freezer of Nikai.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Yan et al. (U.S. Patent Publication No. 20200173089; hereinafter, Yan).
Regarding claim 8, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a heater that warms the air as the air flows through the dehumidifier and that decreases the humidity of the air.
However, Yan teaches that the dehumidifier includes a heater that warms the air as the air flows through the dehumidifier and that decreases the humidity of the air (paragraph 54, dehumidifying heater 30).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Yan so that the dehumidifying unit 40 of Oda includes the dehumidifying heater of Yan. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the dehumidifying heater of Yan.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Boutal et al. (U.S. Patent Publication No. 20070051243; hereinafter, Boutal).
Regarding claim 9, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a burner that decreases the humidity of the air.
However, Boutal teaches that the dehumidifier includes a burner (paragraph 23, shield radiant burner assembly 18 helps dehumidify air) that decreases the humidity of the air.
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Boutal so that the dehumidifying unit 40 of Oda includes the burner assembly of Boutal. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the burner assembly of Lewis.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Kawata et al. (U.S. Patent Publication No. 20070245702; hereinafter, Kawata).
Regarding claim 10, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a glass tube through which the air travels that dehydrates the air.
However, Kawata teaches that the dehumidifier includes a…tube (paragraph 211, the dehumidifier tube) through which the air travels that dehydrates the air.
Kawata fails to teach that the tube is a glass tube.
However, it would be obvious to one of ordinary skill in the art, since the material of the tube is not specified, to use a glass tube. Indeed, a glass collecting tube is mentioned in the same paragraph, so it would be obvious to use another glass tube as the dehumidifier tube.
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Kawata so that the dehumidifying unit 40 of Oda includes the dehumidifier tube of Kawata. Specifically, the dehumidifier tube would be constructed of glass. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the dehumidifier tube of Kawata.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Garcia (U.S. Patent Publication No. 20190135271).
Regarding claim 12, the combination of Gutowski and Oda fail to teach that the control module is configured to, based on the amount of the chemical in the air measured by the sensor, selectively open at least one window of the vehicle.
However, Garcia teaches that the control module is configured to, based on the amount of the chemical in the air measured by the sensor, selectively open at least one window of the vehicle (paragraph 14, in response to detecting a certain level of carbon monoxide in the air, the system will lower windows of the vehicle).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Garcia so that, in response to high chemical levels in the air, the system of Gutowski lowers windows of the vehicle to ventilate the interior, as shown in Garcia. It would be obvious to one of ordinary skill in the art to combine the references as such, since such a feature would aid the vehicle system in ventilating the interior.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Velazquez et al. (U.S. Patent Publication No. 20190160907; hereinafter, Velazquez).
Regarding claim 13, the combination of Gutowski and Oda fail to teach that the control module is configured to, based on the amount of the chemical in the air measured by the sensor, selectively at least one of: turn on a blower of a heating ventilation and air conditioning system; and increase a speed of the blower.
However, Velazquez teaches that the control module is configured to, based on the amount of the chemical in the air measured by the sensor, selectively at least one of: turn on a blower of a heating ventilation and air conditioning system; and increase a speed of the blower (at step 608, a second air blower is activated in response to the presence of particulates in the air. In order to activate the blower, the system must inherently increase the speed of the blower).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Velazquez so that, in response to high chemical levels in the air, the system of Gutowski actuates a fan to help ventilate the interior, as shown in Velazquez. It would be obvious to one of ordinary skill in the art to combine the references as such, since such a feature would aid the vehicle system in ventilating the interior.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Heyne et al. (U.S. Patent Publication No. 20210354580; hereinafter, Heyne).
Regarding claim 18, the combination of Gutowski and Oda fail to teach that the dehumidifier includes a Peltier device.
However, Heyne teaches that the dehumidifier includes a Peltier device (paragraph 18, Peltier element).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Heyne so that the dehumidifying unit 40 of Oda includes the Peltier element of Heyne. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the Peltier element of Heyne.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski and Oda as applied to claim 1 above, and further in view of Yamaguchi (U.S. Patent Publication No. 20090134248).
Regarding claim 19, the combination of Gutowski and Oda fail to teach that the dehumidifier includes: a charger configured to charge water to have one of (a) a positive polarity and (b) a negative polarity; and a plate configured to attract water and having the other one of (a) a positive polarity and (b) a negative polarity.
However, Yamaguchi teaches that the dehumidifier includes: a charger (abstract, atomizing electrode of the electrostatic atomizer) configured to charge water to have one of (a) a positive polarity and (b) a negative polarity; and a plate (paragraph 65, the electrostatic atomizer) configured to attract water and having the other one of (a) a positive polarity and (b) a negative polarity (paragraph 65, the electrostatic atomizer charges water particle so as to facilitate dehumidification).
It would be obvious to modify the above combination of Gutowski and Oda with the teachings of Yamaguchi so that the dehumidifying unit 40 of Oda includes the electrostatic atomizer of Yamaguchi. It would be obvious to one of ordinary skill in the art to combine the references as such because Oda does not specify the type of dehumidifier employed. Therefore it would be obvious to use any known means of dehumidification in the dehumidifying unit 40 of Oda, such as the electrostatic atomizer of Yamaguchi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762